Bird, J.
(dissenting). The sixth finding of fact of the Industrial Accident Board was:
“While the machinist was upon the crane looking for the trouble, appellee, not being able to make him fully understand in English, went up the ladder and got off where the machinist was to point out to bim where the trouble was.”
This finding of fact seems to me to be justified by the record. Claimant did not go up on the crane to repair the defect in violation of the rules. He went there merely to point out the defect which he was unable to describe in words to the machinist. To do so was to hasten the repair of the machine, which ordinarily would be to the advantage of both claimant and master. I am of the opinion that claimant’s conduct *238should not be characterized as “intentional and wilful misconduct.” Neither am I of the opinion that we should hold that claimant, in going up on the crane under such circumstances, was acting outside of the scope of his employment. The cases cited by Mr. Justice Person on this question were instances where the servant left his particular work and meddled with machinery with which he had nothing to do. The machine in the present case was operated by claimant. When it was out of repair his work stopped. He knew where the defect was; the machinist did not, for the moment. In an attempt to point out the defect claimant was injured. His effort was made in furtherance of the master’s business, and it should not deprive him of the award.
The finding of the Industrial Accident Board should be affirmed.
Kuhn and Moore, JJ„, concurred with Bird, J.